            Case 1:19-cv-08345-MKV-DCF Document 7 Filed 11/26/19 Page 1 of 1
          Letter to Judge B. Schofield
          November 26th, 2019
          Page 1

Samantha Siva Kumaran
The A Star Group, Inc d/b/a Timetrics
119 West 72nd Street, #204
New York, NY 10023
Tel: (646) 221 4363
Email: samantha@timetricsrisk.com

November 26th, 2019

VIA ECF

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran vs. Northland Energy Trading et al 1:19-Cv-08345 (LGS-DCM)

Dear Judge Schofield:

Pursuant to the Court’s November 15th, 2019 Order (Dkt. 4), Plaintiffs write to advise the Court that in
accordance with Federal Civil Rule 15(a)(1), Plaintiffs intend to amend its Complaint as a matter of right
(“First Amended Complaint”). Plaintiffs have been in communication with Defendants’ counsel, who
are fully aware of the filing of this Complaint and Plaintiffs’ intention to amend since September 2019.

In Defendants’ counsel email dated September 13th 2019, hereto attached as Exhibit A, Defendants have
agreed to accept service of the Complaint via electronic transmission and email.

Plaintiffs are working as quickly as possible to amend the Complaint. Plaintiffs have requested a Meet
and Confer from Defendants regarding a Stipulated Protective Order for protection of both parties’ trade
secret and confidential information in various exhibits. Pending that being resolved, Plaintiffs therefore
will provide service via email to Defendants of the original Complaint, on or before December 4th, 2019
in accordance with Federal Civil Rule 4.

Plaintiffs’ first amended complaint as a matter of right is due within twenty one (21) days of service, and
therefore, in compliance with Federal Civil Rule 15(a)(1), Plaintiffs will commit to filing its First
Amended Complaint on or before December 26th, 2019

Wishing the court a Happy Thanksgiving.

Respectfully submitted,

//SSK//

Samantha S. Kumaran
samantha@timetricsrisk.com
